DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 08/16/2021. Claims 1 and 3-7 are considered in this office action. Claims 1 and 6 have been amended. Claim 2 has been cancelled. Claims 1 and 3-7 are pending examination. Objections to the drawings and the specification and the 35 U.S.C. 112(b) rejection of claim 2 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference De Mers does not teach the claim limitation “determining, using the gaze tracking device…that the human operator makes an eye movement between the second display zone and the first display zone” as it does not teach that the checked eye movement is realized chronologically and without any intermediate step between two specific zones

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that cited reference De Mers does not teach the claim limitation “determining, using the gaze tracking device…that the human operator makes an eye movement between the second display zone and the first display zone” as it does not teach that the checked eye movement is realized chronologically and without any intermediate step between two specific zones, Applicant’s argument is not commensurate with the claim language. Using the broadest reasonable interpretation of the claim language, the limitation recites determining the operator makes an eye movement between two different display zones, and does not limit the eye movement to a specific viewing order of first viewing a specific zone before viewing another specific zone. Cited reference De Mers teaches monitoring the attention of the operator by monitoring the focus data for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator (i.e. determines operator looks at second zone and first zone) and an amount of change in the direction of gaze of the operator (i.e. determines operator eye movement between a second zone and a first zone) during such time (which would include determining the gaze of the operator views a second zone and moves to view a first zone) and is compared to a pilot state model which checks whether or not the operator is focusing on appropriate cockpit areas for the predetermined time (i.e. ensures that the gaze of the operator first views the second zone and then moves to the first zone as appropriate for the predetermined time according to the model) (De Mers, Par. [0028] lines 2-18). In other words, De Mers teaches monitoring the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al. (US 2015/0251771 A1) in view of De Mers et al. (US 2011/0199202 A1).
Regarding claim 1, Whitlow teaches “A method for managing an automated system (Par. [0006] lines 1-3 teaches a method for assessing and responding to a level of awareness of a flight crew member onboard an aircraft) having a display (Fig. 5 shows display element flight mode annunciator 500) and adapted to be controlled by a human operator (Par. [0027] lines 1-3 teaches modes refer to automatic control of the aircraft, and manual control is a mode (i.e. controlled by human operator)) and by at least one automatic controller (Par. [0027] lines 3-5 teaches a Flight Control System (FCS) as a first level automation that allows for individual control of different aspects of the flight) having a predetermined number of states (Fig. 7 shows a table illustrating flight mode (state) options) and a set of conditions allowing the automatic controller to switch from one state to another, the automatic controller being in one predetermined state at a time (Par. [0020] lines 4-6 and 13-16 teaches system-initiated changes , the method comprising: triggering a condition associated with a parameter of the automated system (Par. [0024] lines 1-9 teaches the flight parameter analysis module determines when a system-initiated change in flight mode occurs and detects changes by comparing a current value of a communicated parameter with a prior value of the communicated parameter); displaying the parameter of the automated system on the display in a first zone of the display (Fig. 5 and Par. [0038] lines 17-21 teaches the display element presents a current setting for, or additional data relating to, the flight parameter which includes flight mode, altitude, airspeed, heading, and attitude); automatically changing the automatic controller between a first state and a second state subsequent to the triggering the condition (Par. [0027] lines 23-25 teaches disabling auto-throttle support (i.e. switching from first state (auto-throttle support ON) to second state (auto-throttle support OFF)) if a crew member provides manual thrust input (i.e. subsequent to triggering condition)); displaying the second state on the display in a second display zone of the display (Fig. 5 and 6 502-510 shows a second display zone for displaying the second state on the display); detecting, by a gaze tracking device of the human operator (Fig. 1 element 110 eye-tracking module) and after displaying the parameter and displaying the second state, a plurality of viewed zones of the display that are viewed by the human operator within a predetermined time interval (Par. [0020] lines 13-20 teaches automatically executing a system-initiated change to a critical flight parameter and a flight mode, then determining awareness of the flight crew members by identifying an eye-scanning region and/or display element related to the system-initiated change and analyzing the eye-scanning behavior of the flight crew member with regard to the display element; Par. [0040] line 1 to Par. [0041] line 4 teaches calculating a time period of interest which begins once the system-initiated change has occurred, and the end point is a dynamic value, and once the time period of interest has been determined, the process assesses the eye-scanning behavior of the flight crew member for the time period of interest); verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone (Par. [0031] lines 7-12 teaches analyzing eye-scanning data to determine whether the flight crew member is aware of automatically executed changes to critical flight parameters based on the amount of time spent looking at an identified eye-scanning region including the display element; and Par. [0038] lines 6-17 teaches identifying a display element related to the flight parameter as well as an eye-scanning region that includes the display element, where an eye-scanning region may include more than one display element or represent determining, using the gaze tracking device after verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone, that the human operator makes an eye movement between the second display zone and the first display zone, wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a positive identification exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone”.
	From the same field of endeavor, De Mers teaches “determining, using the gaze tracking device after verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone, that the human operator makes an eye movement between the second display zone and the first display zone, wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a positive identification exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone (Par. [0028] lines 2-18 teaches monitoring the attention of the operator by monitoring the focus data for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator (i.e. determines operator looks at second zone and first zone) and an amount of change in the direction of gaze of the operator (i.e. determines operator eye movement between a second zone and a first zone) during such time (which would include 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Whitlow to incorporate the teachings of De Mers to include in the method taught by Whitlow determining the operator makes an eye movement between the second and first display zones and verifying that a positive identification that the second and first display zones are viewed exists as taught by De Mers.
	The motivation for doing so would be to monitor attention of the operator (De Mers, Par. [0028] line 2).
Regarding claim 3, Whitlow teaches all the limitations of claim 1 above, and further teaches “creating a text alert message comprising at least a first text obtained from the second state and a second text obtained from the condition (Whitlow, Par. [0032] lines 1-9 and Par. [0033] teaches a notification module configured to orient a flight crew member to an automatic change in a critical flight parameter, such as an aircraft automation state (second state), heading change, , wherein verifying whether the plurality of viewed zones comprises at least the second display zone and the first display zone comprises verifying that a negative identification condition exists in which the plurality of viewed zones do not comprise at least the second display zone and the first display zone (De Mers, Par. [0028] lines 2-18 teaches using focus data for monitoring attention of the operator for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator and an amount of change in the direction of gaze of the operator during such time and is compared to a pilot state model which checks if the operator is inattentive by not focusing on appropriate cockpit areas for the predetermined time (i.e. verifies a negative identification exists that the operator has not viewed the appropriate second and first display zones))”.
Regarding claim 4, the combination of Whitlow and De Mers teaches all the limitations of claim 3 above, and further teaches “displaying the text alert message on the display (De Mers, Par. [0027] lines 4-13 
Regarding claim 5, the combination of Whitlow and De Mers teaches all the limitations of claim 4 above, and further teaches “delivering a voice synthesis of the text alert message by a sound emission device (Whitlow, Par. [0033] lines 1-7 teaches the notification module may present visual and/or auditory alerts including a custom voiced message to pilot audio headsets of the crew members or via cabin mounted speakers)”.
Regarding claim 6, Whitlow teaches “An automated system (Par. [0007] lines 1-3 teaches a system for determining and responding to a level of awareness of a flight crew member with regard to system-initiated changes onboard an aircraft) adapted to be controlled by a human operator (Par. [0027] lines 1-3 teaches modes refer to automatic control of the aircraft, and manual control is a mode (i.e. controlled by human operator)) and by at least one automatic controller (Par. [0027] lines 3-5 teaches a Flight Control System (FCS) as a first level automation that allows for individual control of different aspects of the flight) having a predetermined number of states (Fig. 7 shows a table illustrating flight mode (state) options) and a set of conditions allowing the automatic controller to switch from one state to another, the automatic controller being in one state at a time (Par. [0020] lines 4-6 and 13-16 teaches system-initiated changes which include any change automatically executed by a system onboard an , the automated system comprising: a manager adapted to automatically change a state of the automatic controller between a first automatic controller state and a second automatic controller state when a condition associated with a parameter of the automated system is triggered (Par. [0024] lines 1-9 teaches the flight parameter analysis module determines when a system-initiated change in flight mode occurs and detects changes by comparing a current value of a communicated parameter with a prior value of the communicated parameter; and Par. [0027] lines 23-25 teaches disabling auto-throttle support (i.e. switching from first state (auto-throttle support ON) to second state (auto-throttle support OFF)) if a crew member provides manual thrust input (i.e. subsequent to triggering condition)); a display (Fig. 5 shows display element flight mode annunciator 500), adapted to display the parameter of the automated system in a first display zone of the display (Fig. 5 and Par. [0038] lines 17-21 teaches the display element presents a current setting for, or additional data relating to, the flight parameter which includes flight mode, altitude, airspeed, heading, and attitude), and adapted to display the second state of the automatic controller in a second display zone of the display (Fig. 5 and 6 elements 502-510 shows a second display zone for displaying the second state on the display); a gaze tracking device (Fig. 1 element 110 eye-tracking module), adapted to detect a plurality of viewed zones of the display viewed by the human operator within a predetermined time interval (Par. [0020] lines 13-20 teaches automatically executing a system-initiated change to a critical flight parameter and a flight mode, then determining awareness of the flight crew members by identifying an eye-scanning region and/or display element related to the system-initiated change and analyzing the eye-scanning behavior of the flight crew member with regard to the display element; Par. [0040] line 1 to Par. [0041] line 4 teaches calculating a time period of interest which begins once the system-initiated change has occurred, and the end point is a dynamic value, and once the time period of interest has been determined, the process assesses the eye-scanning behavior of the flight crew member for the time period of interest); and a verifier adapter to verify whether the plurality of viewed zones comprises at least the second display zone and the first display zone (Par. [0031] lines 7-12 teaches analyzing eye-scanning data to determine whether the flight crew member is aware of automatically executed changes to critical flight parameters based on the amount of time spent looking at an identified eye-scanning region including the display element; and Par. [0038] lines 6-17 teaches identifying a display element related to the flight parameter as well as an eye-scanning region that includes the display element, where an eye-scanning region may include more than one display element or represent adapted to detect that the human operator makes an eye movement between the second display zone and the first display zone” and the verifier “adapted to verify that a positive identification condition exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone”.
	From the same field of endeavor, De Mers teaches the gaze tracking device “adapted to detect that the human operator makes an eye movement between the second display zone and the first display zone (Par. [0028] lines 2-18 teaches monitoring the attention of the operator by monitoring the focus data for a predetermined time, where the focus data corresponds to head tracking data which measures the direction of gaze of the operator (i.e. determines operator looks at second zone and first zone) and an amount of change in the direction of gaze of the operator (i.e. determines operator eye movement between a second zone and a first zone) during such time (which would include determining the gaze of the operator views a second zone and moves to view a first zone) and is compared to a pilot state model which checks whether or not the operator is focusing on appropriate cockpit areas for the predetermined time (i.e. ensures that the gaze of the operator first views the second zone and then moves to the first zone as appropriate for the predetermined time according to the model))” and the verifier “adapted to verify that a positive identification condition exists in which the plurality of viewed zones comprise at least the second display zone and the first display zone (Par. [0034] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Whitlow to incorporate the teachings of De Mers to have the gaze tracking device taught by Whitlow determine the operator makes an eye movement between the second and first display zones as taught by De Mers and have the verifier taught by Whitlow verify that a positive identification that the second and first display zones are viewed exists as taught by De Mers.
	The motivation for doing so would be to monitor attention of the operator (De Mers, Par. [0028] line 2).
Regarding claim 7, the combination of Whitlow and De Mers teaches all the limitations of claim 6 above, and further teaches “wherein the human operator is a human pilot (Whitlow, Abstract line 2 teaches a flight crew member) and the automatic controller is an autopilot system (Whitlow, Par. [0027] 1-5 teaches a Flight Control System (FCS) that is the first level of automation and allows for automatic control of the aircraft)”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665